           Case 1:14-cv-08115-VSB Document 225 Filed 01/07/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  1/7/2021
PAULA LISBOA, et al.,                                      :
                                                           :
                                        Plaintiffs,        :
                                                           :                14-CV-8115 (VSB)
                      -against-                            :
                                                           :                      ORDER
MAGDALY SANTOS, et al.,                                    :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In light of the new amended standing order suspending jury trials in the Southern District

 of New York until February 16, 2021, it is hereby:

          ORDERED the trial currently scheduled to begin in this case on January 25, 2021 is

 adjourned.

          IT IS FURTHER ORDERED that the status conference currently scheduled in this case

 for January 11, 2021 is adjourned.

          IT IS FURTHER ORDERED that Defendant and Plaintiffs shall meet and confer and

 submit a joint letter by no later than February 8, 2021, indicating potential trial dates for some

 time in April or May 2021.

 SO ORDERED.

Dated: January 7, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
